     Case: 1:14-cr-00035-TSB Doc #: 363 Filed: 09/13/21 Page: 1 of 5 PAGEID #: 1325




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

    UNITED STATES OF AMERICA,                  :      Case No. 1:14-cr-35
                                               :
    vs.                                        :      Judge Timothy S. Black
                                               :
    TONY DICKINSON (8),                        :
                                               :
           Defendant.                          :

              ORDER DENYING DEFENDANT’S MOTION FOR
      COMPASSIONATE RELEASE & MOTIONS FOR SENTENCING CREDIT

          This criminal case is before the Court on Defendant’s pro se motion for

compassionate release (Doc. 352), as well as subsequently-appointed counsel’s

Supplemental Memorandum (Doc. 358),1 and the Government’s response in opposition

(Doc. 359).

          On July 14, 2014, Defendant appeared before this Court and entered a plea of

guilty to Count 1 of the Indictment, charging conspiracy to possess with intent to

distribute heroin, in violation of 21 U.S.C. § 846. (Docs. 13, 147). Defendant entered his

plea pursuant to a Rule 11(c)(1)(C) plea agreement, in which the parties proposed a

sentence of 96-months imprisonment, to run concurrent with an 11-year sentence

Defendant was serving for an Illinois state drug conviction.2 (Doc. 143 at ¶ 2).


1
 Pursuant to the Southern District of Ohio’s Amended General Order 20-21, this Court promptly
appointed counsel upon receipt of Defendant’s pro se compassionate release motion. (Doc. 354).
2
 On January 30, 2013, Defendant was convicted in the Circuit Court of Cook County in
Chicago, Illinois, of Manufacture/Delivery of a Controlled Substance (Heroin), in case number
2013CR0402701. (PSR at ¶ 49). On February 4, 2014, Defendant was sentenced in that case to
11-years imprisonment and three-years of mandatory supervised release. (Id.)
  Case: 1:14-cr-00035-TSB Doc #: 363 Filed: 09/13/21 Page: 2 of 5 PAGEID #: 1326




       On December 10, 2014, the case proceeded to sentencing, at which time the

parties jointly asked to modify the terms of the plea agreement, in order to reduce the

proposed term of imprisonment from 96-months to 87-months. (Id.) This Court accepted

the Rule 11(c)(1)(C) plea agreement, as modified, and sentenced to Defendant to 87-

months imprisonment, to be served concurrently to the undischarged portion of

Defendant’s Illinois state sentence. (Id.; Doc. 201).

       Subsequently, in April 2015, Defendant was indicted on an additional federal drug

trafficking conspiracy charge in the Northern District of Illinois (“NDIL”). United States

v. Tony Dickinson, No. 1:15cr227 (N.D. Ill., Apr. 23, 2015). On December 4, 2015,

Defendant appeared before U.S. District Judge Rebecca Pallmeyer in NDIL and was

sentenced in the NDIL case to a term of 60-months imprisonment, 36 months of which

were ordered to run concurrent to both the 11-year Illinois sentence, as well as

Defendant’s 87-month federal sentence imposed in the instant case. (NDIL Doc. 40).

       On July 14, 2020, Defendant filed a motion for compassionate release in the NDIL

case. (NDIL Doc. 67). Initially, the NDIL court denied the motion, under the mistaken

belief that Defendant had completed his NDIL sentence and that Defendant’s continued

detention was solely for the 87-month sentence imposed by this Court. (NDIL Doc. 81,

93).

       However, on February 10, 2021, Defendant sought reconsideration from the NDIL

court, in support of which Defendant offered evidence indicating that he was actually still

serving the NDIL sentence, not this Court’s 87-month sentence. (NDIL Docs. 87, 103).

Based upon the evidence presented, the NDIL court substantively considered Defendant’s


                                             2
  Case: 1:14-cr-00035-TSB Doc #: 363 Filed: 09/13/21 Page: 3 of 5 PAGEID #: 1327




motion for compassionate release and ultimately denied it. (NDIL Doc. 102). Following

the substantive denial of his motion, Defendant again sought reconsideration from the

NDIL court, which motion the NDIL court also denied. (NDIL Doc. 104). In relevant

part, the NDIL court held as follows:

             The [NDIL] court understands [Defendant’s] arguments that it
             is this court, not the Southern District of Ohio, that should
             decide his motion. The court agrees, and has concluded the
             motion must be denied, for the reasons explained in the court’s
             March 15, 2021 order 102. Specifically, the court noted
             [Defendant’s] significant criminal history, and the fact that
             previous custodial sentences appear not to have deterred
             criminal conduct. [Defendant’s] earlier expressions of concern
             about COVID-19 prompt the court to encourage him to take
             the vaccine, if he has not already done so. He is scheduled for
             release from custody in about eight months.

(Id.) (Emphasis added).

      Thus, Defendant has already been denied compassionate release from the

appropriate court. And, significantly, the documentation Defendant himself proffered to

the NDIL court evidences Defendant’s knowledge and understanding of the fact that, as

of February 10, 2021, he had fully served this Court’s 87-month sentence. (NDIL Doc.

97 at 4, 6, 21-23 & NDIL Doc. 103 at 2-3, 16-17).

      In other words, before Defendant’s instant motion for compassionate release was

ripe for decision, Defendant was already well-aware of the fact that this Court cannot

grant him compassionate release because Defendant had already completed this Court’s

sentence. Regardless, however, Defendant continued to seek compassionate release in

this Court, and then sought intervention from the Court of Appeals to compel this Court

to rule on a motion that Defendant knew was entirely moot.


                                            3
    Case: 1:14-cr-00035-TSB Doc #: 363 Filed: 09/13/21 Page: 4 of 5 PAGEID #: 1328




        As Defendant’s sentence to this Court has already been satisfied, and indeed was

fully satisfied before Defendant’s motion for compassionate release was ripe for decision,

this Court has no jurisdiction to grant compassionate release. Therefore, Defendant’s

motion for compassionate release must be denied.

        Also pending are Defendant’s: (1) motion “to correct a clerical error” (Doc. 348);

(2) “ex parte request for expedited consideration of summary judgment” (Doc. 350); and

(3) “motion for status review” (Doc. 351). In short, in each of these motions, Defendant

is seeking an Order from this Court to compel the Bureau of Prison’s to credit Defendant

for time spent in custody, despite Defendant not being entitled to such credit. Notably,

this Court has already twice denied Defendant the exact same relief. (Not. Orders, Apr.

12, 2018 & May 1, 2018).3

        Based upon the foregoing, Defendant’s motion for compassionate release (Doc.

352), Defendant’s motion “to correct a clerical error” (Doc. 348), Defendant’s “ex parte

request for expedited consideration of summary judgment” (Doc. 350), and Defendant’s

“motion for status review” (Doc. 351) are DENIED. Additionally, as Defendant’s



3
  Months after his sentencing, Defendant filed several (mostly contemporaneous) motions
seeking copies of his sentencing transcript, PSR, and other documentation. (Docs. 249,
291, 292, 298, 299). Defendant also filed a motion to vacate his sentence, pursuant to 28
U.S.C. § 2255. (Doc. 302). The Court promptly denied all of his motions by way of two
thorough, written Orders. (Docs. 300, 303). Since that time, Defendant has continuously
bombarded this Court with motions seeking relief that is either untimely, inapplicable
under the law, or otherwise redundant of previously denied motions. (Docs. 309, 310,
311, 313, 314, 315, 317, 319, 320, 321, 322, 323, 331, 335, 336, 337, 338, 340, 342, 343,
344, 348, 350, 351). And as soon as the Court addresses Defendant’s motions, a new
batch of his pro se filings arrives. Finally, when Defendant is unsuccessful in the District
Court, he turns his attention to the Court of Appeals. (Docs. 312, 316, 318).

                                             4
  Case: 1:14-cr-00035-TSB Doc #: 363 Filed: 09/13/21 Page: 5 of 5 PAGEID #: 1329




federal sentence in the instant case has expired, the Court will summarily deny any future

pro se filings directed at Defendant’s conviction or sentence.

       IT IS SO ORDERED.

Date: 9/13/2021
                                                            Timothy S. Black
                                                            United States District Judge




                                             5
